EXHIBIT 10.1

 

TRANSFER AGREEMENT

 

THIS TRANSFER AGREEMENT (the “Transfer Agreement”) is made and entered into as
of July 31, 2014 (the “Effective Date”) by and between Geron Corporation, a
corporation organized and existing under the laws of Delaware and having its
principal place of business at 149 Commonwealth Drive, Menlo Park, CA 94025
(“Geron”) and Mayo Clinic, a charitable corporation, having a place of business
located at 200 First Street, S.W., Rochester, MN 55905, organized under the laws
of the State of Minnesota (“Institution”) on behalf of Institution’s employee
Dr. Ayalew Tefferi, M.D. (“Investigator”).  Company and Institution are each
referred to herein as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties have previously executed an Investigator Initiated Clinical
Trial Agreement effective October 5, 2012, as amended effective April 4, 2013,
June 13, 2013, August 14, 2013, October 17, 2013 and May 2, 2014 (collectively,
the “IST Agreement”), pursuant to which a clinical trial entitled “A Pilot
Open-Label Study of the Efficacy and Safety of Imetelstat (GRN163L) in
Myelofibrosis  and other Myeloid Malignancies” (the “Study”) has been conducted
at Institution pursuant to protocol number MC1285 (the “Protocol”);

 

WHEREAS, the Investigator is the holder of Investigational New Drug application
# 116129 (the “IND”) under which the Study has been conducted, and Institution
and Investigator desire to transfer to Company, and Company desires to assume,
responsibility as the holder of the IND;

 

WHEREAS, Institution and Investigator further desire to transfer to Company, and
Company desires to receive, all rights, responsibilities and obligations of a
“sponsor”, as defined by 21 C.F.R. § 312.3 (hereinafter referred to as a
“Sponsor”), and to perform the responsibilities of a Sponsor, as set forth in 21
C.F.R. § 312, et seq., with respect to the Study, together with all data,
information, and regulatory filings and submissions associated with the Study;

 

WHEREAS, the Parties desire to set forth herein the terms and conditions, and
obligations of the Parties, applicable to the transfer of the IND by the
Investigator to Company and the assumption by Company of all rights,
responsibilities and obligations as Sponsor of the Study; and

 

WHEREAS, the Parties desire to terminate the IST Agreement, and to continue to
conduct the Study under the Protocol at Institution, with Company as Sponsor,
pursuant to the terms and conditions of a mutually acceptable clinical trial
agreement (the “CTA”) to be executed by the Parties contemporaneously herewith,
and to be effective as of the IND Transfer Date (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties, intending to be legally bound, hereby
agree as follows:

 

AGREEMENT

 

1.                                      TRANSFER OF DATA, INFORMATION AND
REGULATORY FILES.

 

1.1                               In order to enable the transfer of the IND and
acceptance by Company of all rights, responsibilities and obligations as Sponsor
of the Study in accordance with Paragraphs 2 and 3 of this Transfer Agreement,
respectively, on the Effective Date of this Transfer Agreement, Institution
agrees to transfer to Company, in a mutually acceptable electronic format, all
de-identified data in the clinical study database as of the Effective Date of
this Transfer Agreement, (the “Data Transfer”).  In addition, each Party agrees
to exercise its best efforts to promptly and expediently perform those
activities, and to provide those deliverables, set forth in the mutually agreed
transfer plan attached hereto as Exhibit 1, as such transfer plan may be amended
by mutual written agreement of the Parties in an amendment hereto (hereinafter,
such transfer plan, together with any such amendments, the “Transfer Plan”). 
Such activities will include, without limitation, the prompt transfer of all
additional de-identified Study data and

 

1

--------------------------------------------------------------------------------


 

information, correspondence with and submissions to the United States Food and
Drug Association (“FDA”) regarding the Study or the IND, and any other matters
mutually agreed by the Parties (collectively, the foregoing items, activities,
deliverables and the Data Transfer are referred to herein as the “Transferred
Information”).  Institution and Company shall transfer and receive the
Transferred Information and perform the obligations set forth in the Transfer
Plan in accordance with the timelines set forth in the Transfer Plan.

 

2.                                      TRANSFER OF IND.

 

2.1                               Subject to the performance of the activities
and transfer and receipt of the Transferred Information set forth in the
Transfer Plan, and compliance with all applicable laws, statutes and regulations
(“Applicable Laws”), the Investigator shall transfer the IND to Company, and
Company shall accept full responsibility for the IND after the IND Transfer Date
(as hereinafter defined).  When the exact date of transfer of the IND (the “IND
Transfer Date”), which in any case shall be no later than September 30, 2014, 
is determined by the Parties, the Parties shall execute a Transfer Date
Memorandum in the form attached hereto as Exhibit 2. To effect transfer of the
IND, on the day immediately preceding the IND Transfer Date each Party shall
submit to the U.S. Food and Drug Administration (“FDA”) mutually acceptable
correspondence, in the form of Exhibit 3 and Exhibit 4 hereto, respectively,
transferring all rights and responsibilities with respect to the IND from
Investigator to Company.

 

2.2                               As of the Effective Date of this Transfer
Agreement, Institution and the Investigator represent and warrant that the IND
is active and open with the FDA.  Institution and the Investigator will notify
Company in writing immediately if any change occurs with respect to the status
of the IND on or before the IND Transfer Date.

 

2.3                               Company acknowledges its express intent to
adhere to, and comply with, all requirements established by the FDA, and all
commitments made by Institution and the Investigator to the FDA, as set forth in
correspondence and submissions provided to Company hereunder and made prior to
the IND Transfer Date, except to the extent otherwise agreed by the FDA and
Company. For example, Company does not intend to enroll additional patients in
the Study.

 

3.                                      TRANSFER OF STUDY.

 

3.1                               Assumption of Responsibilities as Sponsor. 
Subject to the performance of the activities and transfer and receipt of the
Transferred Information set forth in the Transfer Plan, and compliance with
Applicable Laws, on the IND Transfer Date Institution shall transfer, and
Company shall accept, all rights, responsibilities and obligations as Sponsor of
the Study arising on and after the IND Transfer Date.

 

3.2                               Amendment of Protocol and Study-Related
Documents.  The Parties agree that to effect the transfer to Company of all
rights, responsibilities and obligations as Sponsor of the Study, certain
Study-related documents, including, without limitation, the Protocol and the
informed consent form to be used to obtain patient informed consent
(collectively, “Study-Related Documents”), require amendment, which amendment
must become effective on or immediately after the IND Transfer Date. 
Accordingly, the Parties agree to cooperate to submit such amended Study-Related
Documents to the applicable Institutional Review Board (“IRB”) or other
applicable authority, in a timeframe to become effective on the IND Transfer
Date or as soon thereafter as practicable, and to take all steps reasonably
necessary to obtain prompt and expeditious review and approval of such
Study-Related Documents.

 

3.3                               Execution of CTA.  In addition,
contemporaneously with the execution of this Transfer Agreement, the Parties
shall execute a mutually acceptable CTA, and upon prompt and expeditious
completion of a mutually acceptable CTA budget, shall amend the CTA to
incorporate the CTA budget and further, when executed, the Transfer Date
Memorandum.  The CTA will be effective on the IND Transfer Date, and shall
govern the rights and responsibilities of the Parties with respect to the
performance of the Study after the IND Transfer Date.

 

2

--------------------------------------------------------------------------------


 

4.                                      Transfer Costs.   Company will reimburse
Institution’s actual and reasonable costs and expenses related to the prompt and
expeditious performance of the activities, and transfer and receipt of the
Transferred Information, set forth in the Transfer Plan (“Transfer Costs”). 
Company will make payment of the Transfer Costs within thirty (30) days after
receipt of an invoice from Institution for such Transfer Costs.

 

5.                                      INDEMNIFICATION AND RELEASE; LIMITATIONS
OF LIABILITY.

 

5.1                               Indemnification.  Subject to the limitation of
liability set forth in Paragraph 5.3, each Party (an “Indemnifying Party”)
agrees to defend, indemnify and hold harmless the other Party (an “Indemnified
Party”) from any third party suits, actions, claims, demands, judgments, costs,
or liabilities (collectively “Claim(s)”) arising from any act or omission of the
Indemnifying Party in the performance of its obligations under the IST Agreement
or this Transfer Agreement, except to the extent determined by a court of
competent jurisdiction to be due to (1) the material breach by the Indemnified
Party of this Transfer Agreement, (2)  violation of Applicable  Laws, or (3) the
gross negligence or willful misconduct of the Indemnified Party.  In addition,
Company agrees to defend, indemnify and hold harmless Institution with respect
to any third party Claims arising from Company’s use of the data, information
results, or materials transferred to Company by Institution hereunder, including
any products or tangible items developed or made therefrom.

 

5.2                               Release of Liability.  In consideration for
Institution’s prompt and expedient performance of its obligations under this
Transfer Agreement, Company shall, through its execution of the Certificate of
Completion attached hereto as Exhibit 5, waive, release and discharge, and agree
that it will not institute or pursue any known or unknown complaints, claims,
demands, suits, or causes of action, whether in law or in equity, against
Institution or its current and former officers, owners, directors, managers,
agents, representatives, or employees, at common law or under any statute, rule,
regulation, or law, whether federal, state or local, on any ground, arising
under or relating, directly or indirectly, to the Transferred Information and
the IND, except to the extent determined by a court of competent jurisdiction to
be due to (1) violation of Applicable Laws; (2) breach of the IST Agreement; or
(3) the negligence, gross negligence or willful misconduct of the Institution or
the Investigator for the Study.  COMPANY EXPRESSLY ACKNOWLEDGES AND AGREES THAT
THE TRANSFERRED INFORMATION IS PROVIDED TO COMPANY ON AN “AS IS” BASIS, AND
INSTITUTION MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT THERETO, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO: 
(A) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, OR (B) THE OPERATION
THEREOF.

 

5.3                               Limitation of Liability.    IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL,
PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, ANY LOSS OF PROFITS, LOSS OF BUSINESS, LOSS OF USE, LOSS OR
INACCESSIBILITY OF DATA, OR INTERRUPTION OF BUSINESS, ARISING UNDER OR RELATING
TO THIS TRANSFER AGREEMENT OR THE SUBJECT MATTER HEREOF, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

6.                                      CERTIFICATE OF COMPLETION.

 

6.1                               In consideration of the performance of the
obligations, transfer and receipt of the Transferred Information, and assumption
of the liabilities set forth herein, the Parties will execute a Certificate of
Completion in the form attached hereto as Exhibit 5 upon completion of all
activities and transfer and receipt of the Transferred Information set forth in
the Transfer Plan.

 

7.                                      TERM AND TERMINATION.

 

7.1                               Term.  This Transfer Agreement shall be
effective as of the Effective Date and shall remain in effect until the date of
full execution by the Parties of the Certificate of Completion, upon which date
this Transfer Agreement shall automatically expire.

 

3

--------------------------------------------------------------------------------


 

7.2                               Termination.  This Transfer Agreement may only
be terminated by a Party upon written notice in the event (a) of any breach or
default in any material terms or conditions of this Transfer Agreement that
remains uncured to the reasonable satisfaction of the non-breaching Party thirty
(30) days after the receipt by the breaching Party of written notice thereof or
(b)  this Transfer Agreement is found by a court of competent jurisdiction to be
invalid or unenforceable; provided that the Parties have thereafter attempted to
revise or perform this Transfer Agreement in accordance herewith.

 

7.3                               Effect of Termination or Expiration. 
Paragraphs 2.3, 3.2, 3.3, 5, 7.3 and 8.5 of this Transfer Agreement shall
survive expiration or termination of this Transfer Agreement for any reason.

 

8.                                      MISCELLANEOUS.

 

8.1                               Enforceability.  If a court of competent
jurisdiction finds any provision of this Transfer Agreement legally invalid or
unenforceable, such finding shall not affect the validity or enforceability of
any other provision of this Transfer Agreement.  The Parties shall negotiate to
revise the provision to make it valid and enforceable.  If the Parties cannot
agree upon such revisions, the Transfer Agreement shall be performed in the
absence of such provision or, if such performance is impossible, the Transfer
Agreement shall terminate in accordance with Paragraph 7.2 hereof.

 

8.2                               Entire Agreement and Modification.  This
Transfer Agreement, all exhibits and any amendments mutually agreed upon in
writing by the Parties are the complete and entire agreement regarding the
activities and obligations of the Parties hereunder and supersede any prior oral
or written communications among the Parties.  The Parties may modify any of the
provisions hereof only by an instrument in writing duly executed by the
Parties.  This Transfer Agreement shall be binding upon and inure to the benefit
of the parties, their heirs, legal representatives, successors and assigns.

 

8.3                               Dispute Resolution.  The Parties shall
negotiate in good faith and use reasonable efforts to settle any dispute,
controversy or claim related to performance under this Transfer Agreement or the
breach hereof.  In the event that the Parties are unable to resolve any such
dispute, claim or controversy, the Parties shall promptly submit the matter to
the senior executive(s) of each Party for resolution.  If such executives are
unable to resolve any such dispute, claim or controversy, the Parties agree to
conduct non-binding mediation with respect thereto, pursuant to the then-current
mediation rules and procedures of JAMS, Inc., using a mutually acceptable
mediator to be selected within forty-five (45) days after the initial request
for mediation.  The Parties shall bear the costs of mediation equally.  If the
Parties are unable to resolve the matter through mediation the matter shall be
resolved through binding arbitration.  Any arbitration thereafter conducted
shall be limited to specific performance under this Transfer Agreement, and the
Parties agree that the arbitrators shall have no authority to award monetary
damages.

 

8.4                               Assignment.  Neither Party shall assign any of
its rights or obligations under this Transfer Agreement to any Party without the
express written consent of the other Party; provided, however, that Company may
assign its rights and obligations under this Transfer Agreement without the
consent of Institution to a third party who acquires control of all or
substantially all of the business of Company to which this Transfer Agreement
relates.

 

8.5                               Governing Law.  This Transfer Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, without reference to any rules of conflict of laws.

 

8.6                               Notices.  All notices which are required or
permitted hereunder shall be in writing.  Notices to Geron shall be made to the
following address:

 

If to Company:

Geron Corporation

 

Attn: Vice President, Legal Affairs

 

149 Commonwealth Drive

 

Menlo Park, CA 94025

 

Phone: (650) 473-7775

 

Fax: (650) 566-7181

 

 

If to Institution:

Mayo Clinic

 

Legal Contract Administration

 

4

--------------------------------------------------------------------------------


 

 

Attn: Randall S. Jones, Operations Manager

 

200 First Street SW

 

Rochester, MN 55905

 

Phone: (507) 284-4391

 

Fax: (507) 284-4183

 

Jones.randall@mayo.edu

 

 

If to Investigator:

Mayo Clinic

 

Attn: Ayalew Tefferi, M.D.

 

200 First Street SW

 

Rochester, MN 55905

 

Phone: (507) 284-3159

 

8.7                               Further Assurances.  Each Party agrees to
execute, acknowledge and deliver such further instructions, to deliver such
other documents and materials and to do all such other acts, as may be necessary
or appropriate in order to carry out the purposes and intent of this Transfer
Agreement.

 

8.8                               Use of Name.  Neither party shall use the
names or trademarks of the other party or of any of the other party’s affiliated
entities in any advertising, publicity, endorsement, or promotion unless the
other party has provided prior written consent for the particular use
contemplated.  Except as required by law, with regard to the use of Mayo’s name,
all requests for approval pursuant to this Section must be submitted to the Mayo
Clinic Public Affairs Business Relations Group, at the following E-mail address:
BusinessRelations@mayo.edu at least five business days prior to date on which a
response is needed.  The terms of this section survive the termination,
expiration, non-renewal, or rescission of this Agreement.  This Agreement may be
disclosed by either Party to the extent required by law.

 

NOW THEREFORE, the Parties have executed this Transfer Agreement effective as of
the Effective Date set forth above.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS IMMEDIATELY

 

5

--------------------------------------------------------------------------------


 

Geron Corporation

 

 

 

 

 

By

/s/ John A. Scarlett

 

 

Name:

John A. Scarlett, M.D.

 

 

Title:

President and Chief Executive Officer

 

 

 

 

Date

7/31/2014

 

 

 

Mayo Clinic

 

 

 

 

 

By

/s/ Randall S. Jones

 

 

Name: Randall S. Jones

 

 

Title: Operations Manager

 

 

 

 

 

Date

7/31/2014

 

 

 

I have read this Transfer Agreement and agree to perform my obligations
hereunder.

 

 

Investigator

 

 

 

By

/s/ Ayalew Tefferi, M.D.

 

 

Name: Ayalew Tefferi, M.D

 

 

Title: Investigator

 

 

 

Date

7/31/2014

 

 

 

 

 

Exhibits:

 

 

 

Exhibit 1: Transfer Plan

 

Exhibit 2: Transfer Date Memorandum

 

Exhibit 3: Form of Mayo Correspondence to FDA

 

Exhibit 4: Form of Geron Correspondence to FDA

 

Exhibit 5: Form of Certificate of Completion

 

 

6

--------------------------------------------------------------------------------


 

Exhibit 1

 

Transfer Plan

 

#

 

Activity/Deliverable

 

Plan

 

Responsible
Party

 

Target
Completion
Date (2014)

1

 

Initial communication with FDA to inform them of planned IND Transfer

 

Conduct initial communication with FDA informing them of planned IND Transfer
(copying Mayo Clinic)

 

Geron

 

Completed

 

 

 

 

 

 

 

 

 

2

 

Formal notices of IND sponsorship transfer and acceptance to be sent to FDA

 

Prepare draft FDA correspondence documents re: transfer and acceptance of IND
sponsorship responsibilities

 

Geron

 

Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

Parties to review both draft correspondence documents and prepare final drafts
for inclusion as Exhibit in Transfer Agreement

 

Geron and Mayo Clinic

 

Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

Formal notices to be sent to FDA on day immediately preceding IND Transfer Date

 

Geron and Mayo Clinic

 

Sep 5
(1 business day prior to IND Transfer Date)

 

 

 

 

 

 

 

 

 

3

 

Contracts to govern activities related to IND Transfer and to post-transfer
study conduct

 

Prepare draft Transfer Agreement

 

Geron

 

Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepare draft Clinical Trial Agreement

 

Geron

 

Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepare estimated Transfer Costs for reimbursement by Geron

 

Mayo Clinic

 

August 8

 

 

 

 

 

 

 

 

 

 

 

 

 

Finalize Transfer Plan

 

Geron and Mayo Clinic

 

July 31

 

 

 

 

 

 

 

 

 

 

 

 

 

Finalize and execute Transfer Agreement

 

Geron
Mayo Clinic

 

July 31

 

 

 

 

 

 

 

 

 

 

 

 

 

Finalize all Terms of CTA except Budget, and execute CTA

 

Geron and Mayo Clinic

 

July 31

 

 

 

 

 

 

 

 

 

 

 

 

 

Finalize CTA Budget

 

Mayo Clinic

 

August 7

 

 

 

 

 

 

 

 

 

 

 

 

 

Execute budget related CTA Amendment

 

Mayo Clinic and Geron

 

August 8

 

7

--------------------------------------------------------------------------------


 

#

 

Activity/Deliverable

 

Plan

 

Responsible
Party

 

Target
Completion
Date (2014)

4

 

Data Transfer

 

Provide snapshot of the database (based on CRFs) as of Effective Date of
Transfer Agreement and provide a CRF data dump of all available data in the
format of SAS transport files

 

Mayo Clinic

 

July 31

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide corresponding SAS variable specifications

 

Mayo Clinic

 

July 31

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide copies of complete Hematopathology Reports for all bone marrow/
peripheral blood smear assessments

 

Mayo Clinic

 

August 4

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide copies of all available bone marrow images (i.e., from 2013 ASH
presentation)

 

Mayo Clinic

 

August 15

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide copies of baseline abdominal ultrasound reports

 

Mayo Clinic

 

August 4

 

 

 

 

 

 

 

 

 

5

 

Follow-up Data Transfer

 

Define best mechanism for Mayo Clinic to capture and provide to Geron additional
data from the time of the above Data Transfer (item #4) to the date of IND
Transfer

 

Mayo Clinic and Geron

 

Aug 8

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide to Geron additional data via agreed mechanism

 

Mayo Clinic

 

October 8

 

8

--------------------------------------------------------------------------------


 

#

 

Activity/Deliverable

 

Plan

 

Responsible
Party

 

Target
Completion
Date (2014)

6

 

Preparation of Protocol and ICF amendments

 

Prepare draft protocol amendment and forward to Mayo Clinic for review

 

Geron

 

Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepare draft ICF amendment and forward to Mayo Clinic for review

 

Geron

 

Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepare draft summary of changes with rationale

 

Geron

 

Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

Complete study staff review of protocol and ICF amendments, and forward comments
to Geron

 

Mayo Clinic

 

Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

Complete investigator review of protocol and ICF amendments, and forward
comments to Geron

 

Mayo Clinic

 

July 30

 

 

 

 

 

 

 

 

 

 

 

 

 

Finalize protocol amendment and summary of changes

 

Geron

 

July 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Finalize updated ICF (after Geron review of final Mayo form)

 

Mayo Clinic

 

July 31

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepare/compile study startup regulatory package (for FDA submission):

 

Geron

 

August 29

 

 

 

 

 

 

 

 

 

 

 

 

 

-FDA Form 1572

 

 

 

 

 

 

 

 

-Medical License and CV for Dr. Tefferi

 

 

 

 

 

 

 

 

-Financial disclosure

 

 

 

 

 

 

 

 

-Lab reference ranges

 

 

 

 

 

 

 

 

-Pharmacy manual

 

 

 

 

 

 

 

 

-Regulatory binder with copies of all regulatory documents (i.e., safety
reporting form)

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

#

 

Activity/Deliverable

 

Plan

 

Responsible
Party

 

Target
Completion
Date (2014)

7

 

IRB review and approval of protocol and ICF amendments

 

Provide information on IRB Meeting schedule and review/approval process to Geron
so Parties can coordinate IRB submission, review and approval to coincide with
IND Transfer Date

 

Mayo Clinic

 

Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

Determine if Scientific Review is required

 

Mayo Clinic

 

August 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Decide on target SRC and IRB submission dates

 

Geron and Mayo Clinic

 

Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepare and submit SRC submission package with protocol and ICF amendments

 

Mayo Clinic

 

August 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepare and submit IRB submission package with protocol and ICF amendments

 

Mayo Clinic

 

August 7
(Assumes SRC approval by Aug 6)

 

 

 

 

 

 

 

 

 

 

 

 

 

IRB review and approval completed

 

Mayo Clinic

 

September 4

 

 

 

 

 

 

 

 

 

8

 

Transfer of complete regulatory file related to Study MC1285 and IND 116129

 

Provide updated log of all regulatory submissions, copies of all regulatory
submissions, copies of all correspondence between Mayo Clinic and FDA, and any
minutes of teleconferences between Mayo Clinic and FDA

 

Mayo Clinic

 

Archive of email correspondence between Dr. Tefferi and FDA — to be uploaded by
August 14

 

 

 

 

 

 

 

 

 

9

 

FDA submission of protocol amendment, updated ICF and study startup regulatory
package

 

Prepare and submit to FDA protocol amendment, updated ICF and other components
of study startup regulatory package

 

Geron

 

September 8 (Tentative IND Transfer Date)

 

 

 

 

 

 

 

 

 

10

 

Patient Re-Consent

 

Re-consent patients under updated ICF reflecting Geron sponsorship (incl.
patients on active treatment, patients in LFT follow-up, and patients in Event
Follow-up)

 

Mayo Clinic

 

As patients come in for visits, or via (e)mail, post-IND Transfer Date

 

10

--------------------------------------------------------------------------------


 

#

 

Activity/Deliverable

 

Plan

 

Responsible
Party

 

Target
Completion
Date (2014)

11

 

Updated Geron CRFs

 

Prepare mock eCRFs, mock paper CRFs, and draft CRF Completion Guidelines, and
forward to Mayo Clinic for preview

 

Geron

 

July 31

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepare draft SAE Form and instructions and forward to Mayo for preview

 

Geron

 

July 31

 

 

 

 

 

 

 

 

 

 

 

 

 

Complete Mayo Clinic review of CRFs and Forms and discuss any significant
concerns with Geron

 

Mayo Clinic

 

August 7

 

 

 

 

 

 

 

 

 

 

 

 

 

Finalize mock eCRFs, mock paper CRFs, and CRF Completion Guidelines

 

Geron

 

August 11

 

 

 

 

 

 

 

 

 

12

 

Workplans, budgets and project orders for related Geron service providers

 

Finalize and execute workplan, budget and project order for EDC vendor

 

Geron

 

August 14

 

 

 

 

 

 

 

 

 

 

 

 

 

Finalize and execute safety mgt plan, budget and project order for safety CRO

 

Geron

 

August 21

 

 

 

 

 

 

 

 

 

13

 

Site initiation visit at Mayo Clinic

 

Conduct site initiation visit with Mayo Clinic staff to train on new study
conduct procedures under Geron sponsorship

 

Geron and Mayo Clinic

 

Week of August 25

 

 

 

 

 

 

 

 

 

14

 

Patient Visit Schedule

 

Provide to Geron prospective Patient Visit Schedule for visits scheduled after
IND Transfer Date, if available

 

Mayo Clinic

 

Week of August 25 (during site initiation visit)

 

 

 

 

 

 

 

 

 

15

 

Training on new EDC

 

Conduct training new Geron database (can be remote training)

 

Geron

 

Week of October 6

 

 

 

 

 

 

 

 

 

16

 

Study Monitoring Plan and Study Management Plan

 

Prepare Study Monitoring Plan and Study Management Plan documents

 

Geron

 

August 29

 

 

 

 

 

 

 

 

 

17

 

Trial Master File

 

Transfer Existing Trial Master File to Geron

 

Mayo Clinic

 

Any critical missing documents to be provided by Mayo by Sept 8 (IND Transfer
Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

Establish new Trial Master File at Geron

 

Geron

 

September 8

 

 

 

 

 

 

 

 

 

18

 

Establish new Clinicaltrials.gov posting

 

Establish new Clinicaltrials.gov posting

 

Geron

 

Sept 19

 

11

--------------------------------------------------------------------------------


 

#

 

Activity/Deliverable

 

Plan

 

Responsible
Party

 

Target
Completion
Date (2014)

19

 

Geron clinical database

 

“Go live” date for implementation of Geron clinical database

 

Geron

 

October 14

 

 

 

 

 

 

 

 

 

20

 

Assess need for SAE reconciliation

 

Complete reconciliation of pre-IND Transfer SAEs to clinical database, as needed

 

Geron and Mayo Clinic

 

As needed

 

12

--------------------------------------------------------------------------------


 

Exhibit 2

 

Transfer Date Memorandum

 

AGREEMENT:

Transfer Agreement effective July 31, 2014

 

 

PARTIES TO TRANSFER AGREEMENT:

 

 

INSTITUTION:

Mayo Clinic

 

200 First Street, S.W.,

 

Rochester, MN 55905

 

 

COMPANY:

Geron Corporation

 

149 Commonwealth Drive

 

Menlo Park, CA 94025

 

Pursuant to Section 2.1 of the above-referenced Transfer Agreement, the IND
Transfer Date is hereby established as                         .  Capitalized
terms not otherwise defined herein shall have the meaning set forth in the
Transfer Agreement.

 

 

Geron Corporation

 

 

 

 

 

By

 

 

 

Name:

Melissa A. Kelly Behrs

 

 

Title:

Executive Vice President, Portfolio and Alliance Management

 

 

 

Date

 

 

 

 

Mayo Clinic

 

 

 

 

 

By

 

 

 

 

 

 

Date

 

 

 

 

Read and Understood:

 

 

 

Investigator

 

 

 

By

 

 

 

Name: Ayalew Tefferi, M.D

 

 

Title: Investigator

 

 

 

Date

 

 

13

--------------------------------------------------------------------------------


 

Exhibit 3

 

Form of Mayo Correspondence to FDA

 

[g197121ke05i001.jpg]

 

 

200 First Street SW

 

Rochester, Minnesota 55905

 

507-284-2511

 

<<DD Month>> 2014

 

Food and Drug Administration

Center for Drug Evaluation and Research

Office of Hematology and Oncology Products

Division of Hematology Products

5901- B Ammendale Road

Beltsville, MD 20705-1266

 

Attn:                    Kristopher Kolibab, Regulatory Project Manager

 

Re:                             IND 116129, Serial No. 0XXX

Imetelstat Sodium (GRN163L)

General Correspondence: Transfer of IND Sponsorship

 

Dear Mr. Kolibab,

 

This letter is to inform you that effective <<DD Month>> 2014, all ownership
rights to IND 116129 are being transferred from sponsor-investigator, Dr. Ayalew
Tefferi, to the Sponsor listed below:

 

Patricia Harada, Executive Director, Regulatory Affairs

Geron Corporation

149 Commonwealth Drive

Menlo Park, CA 94025

Tel: 650-566-7299

Email: pharada@geron.com

 

Complete copies of the IND, including all protocol amendments, information
amendments, annual reports and official FDA correspondence, have been
transferred to Geron.

 

Geron will be submitting a separate letter notifying the Agency of their
acceptance of the IND and the new contact information for future correspondence
relating to this IND.

 

Sincerely,

 

 

Ayalew Tefferi, M.D.

 

cc: Patricia Harada, Geron Corporation

 

14

--------------------------------------------------------------------------------


 

Exhibit 4

 

Form of Geron Correspondence to FDA

 

[To be placed on Geron Letterhead]

 

<<DD Month>> 2014

 

Food and Drug Administration

Center for Drug Evaluation and Research

Office of Hematology and Oncology Products

Division of Hematology Products

5901- B Ammendale Road

Beltsville, MD 20705-1266

 

Attn:                    Kristopher Kolibab, Regulatory Project Manager

 

Re:                             IND 116129, Serial No. 0XXX
Imetelstat Sodium (GRN163L)
General Correspondence: Acceptance of Sponsorship of IND 116129

 

Dear Mr. Kolibab,

 

This letter is to inform you that effective <<DD Month>> 2014, Geron Corporation
hereby accepts the ownership and regulatory responsibility for the
Investigational New Drug (IND) application 116129 for Imetelstat Sodium from
Dr. Ayalew Tefferi of Mayo Clinic.

 

In accepting sponsorship of IND 116129, Geron agrees to assume responsibility
for maintaining an effective IND as defined under 21 CFR 312 and for all
commitments and agreements previously made between the sponsor-investigator,
Dr. Tefferi, and FDA.  Dr. Tefferi has transferred complete copies of the IND,
including all protocol amendments, information amendments, annual reports and
official FDA correspondence, to Geron

 

As previously communicated to the Division on 10 July 2014, Geron will continue
Protocol CP14B019 (formerly MC1285), entitled “A Pilot Open-Label Study of the
Efficacy and Safety of Imetelstat (GRN163L) in Myelofibrosis and other Myeloid
Malignancies,” with Dr. Tefferi as the principal investigator.  This study will
remain closed to enrollment, as previously communicated from Dr. Tefferi to FDA
on 29 January 2014 (SN 0009) and 15 May 2014 (SN 0020).

 

In light of the full clinical hold on IND 72072, Geron will not initiate any new
clinical studies under IND 116129 until we have had further communication with
the Division regarding IND 72072 and our development plans for imetelstat.

 

The new sponsor contact information for IND 116129 is provided below:

 

Patricia Harada, Executive Director, Regulatory Affairs

Geron Corporation

149 Commonwealth Drive

Menlo Park, CA 94025

Tel: 650-566-7299

Email: pharada@geron.com

 

15

--------------------------------------------------------------------------------


 

Please find enclosed the following documents:

 

·                  Form FDA 1571;

·                  Copy of the notification submitted by Dr. Tefferi (former
sponsor-investigator) transferring IND sponsorship to Geron (SN 0XXX);

 

If you have any questions, please feel free to contact me at +1 (650) 566-7299
or by e-mail at pharada@geron.com.  In the event I cannot be reached, Raheela
Kausar Steiner is available by phone at +1 (650) 566-7303 or by e-mail at
rkausarsteiner@geron.com.

 

Sincerely,

 

 

Patricia Harada, M.P.H.

Executive Director, Regulatory Affairs

 

cc:  Ayalew Tefferi, MD, Mayo Clinic

 

16

--------------------------------------------------------------------------------


 

Exhibit 5

 

FORM OF CERTIFICATE OF COMPLETION

 

This Certificate of Completion is hereby agreed by and between Geron
Corporation, a corporation organized and existing under the laws of Delaware and
having its principal place of business at 149 Commonwealth Drive, Menlo Park, CA
94025 (“Geron”) and Mayo Clinic, a charitable corporation, having a place of
business located at 200 First Street, S.W., Rochester, MN 55905, organized under
the laws of the State of Minnesota (“Institution”) on behalf of Institution’s
employee Dr. Ayalew Tefferi, M.D. (“Investigator”) with respect to that certain
Transfer Agreement made and entered into as of July 31, 2014 (the “Transfer
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Transfer Agreement.  Geron and Institution each hereby
certifies as of the date of last signature below:

 

1.              That each Party has fully and finally satisfied all obligations
and provided the Transferred Information under the Transfer Agreement, including
those set forth in the Transfer Plan;

 

2.              In consideration for the promises and undertakings set forth in
the Transfer Agreement, including, without limitation, the performance of the
Transfer Plan, each Party hereby waives, releases and discharges, and agrees
that it will not institute or pursue any known or unknown complaints, claims,
demands, suits, or causes of action, whether in law or in equity, against the
other Party or its current and former officers, owners, directors, managers,
agents, representatives, or employees, at common law or under any statute, rule,
regulation, or law, whether federal, state or local, on any ground, arising
under or relating, directly or indirectly, to the Transfer Agreement.

 

3.              In consideration for the promises and undertakings set forth in
the Transfer Agreement, including, without limitation, the performance of the
Transfer Plan, Company hereby waives, releases and discharges, and agrees that
it will not institute or pursue any known or unknown complaints, claims,
demands, suits, or causes of action, whether in law or in equity, against
Institution or its current and former officers, owners, directors, managers,
agents, representatives, or employees, at common law or under any statute, rule,
regulation, or law, whether federal, state or local, on any ground, arising
under or relating, directly or indirectly, to the Transferred Information and
the IND, except to the extent determined by a court of competent jurisdiction to
be due to (1) violation of Applicable Laws; (2) breach of the IST Agreement; or
(3) the negligence, gross negligence or willful misconduct of the Institution,
the Investigator for the Study, or Investigator.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS IMMEDIATELY

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, an authorized representative of each Party has executed this
Certificate of Completion as of the dates set forth below, with effectiveness as
of the date of last signature below.

 

Geron Corporation

 

 

 

 

 

By

 

 

 

Name:

John A. Scarlett, M.D.

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

Date

 

 

 

 

 

Mayo Clinic

 

 

 

By

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

I have read this Certificate of Completion and agree that it is accurate and
complete.

 

 

Investigator

 

 

 

By

 

 

 

Name: Ayalew Tefferi, M.D

 

 

Title: Investigator

 

Date

 

 

 

 

 

[g197121ke05i002.jpg]

 

18

--------------------------------------------------------------------------------